Title: From Thomas Jefferson to Andrew Smith, 5 September 1820
From: Jefferson, Thomas
To: Smith, Andrew


Sir
Monticello
Sep. 5. 20.
I duly recieved your favor of Aug. 14 and can assure you, Sir, that I have never been unmindful of the debt to you which ought so long ago to have been paid, but the Catastrophe of the last year took no one by surprise more than my self. my expences of the preceding year had been on the usual scale, & such as the usual prices of produce would have fully met. I got but half price, say 3 ⅛ D. clear, for my flour. this left me in default for one half my current expences. difficult and disadvantageous as was the sale of property, & impossible for ready money, I sold immediately. the proceeds are now becoming due, and I have deferred answering your letter to this day, expecting to have recieved the amount, of your debt at least at our court yesterday. but I was disappointed I set out to my place in Bedford tomorrow where I have a very confident assurance that there is some money in hand waiting for me, and shall return the last of the month when I shall certainly remit my debt and interest to you. I assure you, Sir, I have suffered greatly in mind for this delay, and have been very sensible and thankful for your kind forbearance, which shall not be abused by a moments’ delay after the first money I can recieve. I pray you to accept the assurance of my great esteem & respect.Th: Jefferson